DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 3-11, 13-15, and 17 are pending.
Claim 1 is currently amended and claim 17 is new.
Claims 2, 12, and 16 are cancelled.
Claims 1, 3-11, 13-15, and 17 have been examined.

Priority
This application is a CON of 14701306 filed on 04/30/2015ABN
14701306 is a CON of PCT/EP2013/072511 filed on 10/28/2013

Withdrawn Rejection
All objection and rejections of record are withdrawn because the amendments to the claims overcomes the rejection. However, the previously cited references are reorganized to reject the amended claims.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    754
    932
    media_image1.png
    Greyscale
1.	Claims 1, 5-11, 13, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwatz et al. (Pall Scientific & Technical Report PN 33213, 2003: page 1-12, previously cited 9/29/2021) in view of Cheang et al. (Journal of Membrane Science 231 (2004) 159-167, previously cited 9/29/2021) and Wan et al. (Biotechnology and Bioengineering, 2005; 90(4): 422-432, previously cited 9/29/2021)
Claim 1 is drawn to a method of isolating a protein from a cell culture solution by a dual stage tangential-flow ultrafiltration (TFF) as follows.
Schwatz et al. teach Tangential flow filtration (TFF) is a rapid and efficient method for separation and purification of biomolecules such as harvest cell suspensions, and 
Schwatz et al. do not explicitly teach the second ultrafiltration TFF unit operation is directly downstream of the first TFF unit.
Similarly, Cheang et al. teach a protein of interest is concentrated in the retentate of the first TFF unit operation and harvested in the permeate of the second TFF unit. Cheang et al. show the second ultrafiltration TFF unit operation is directly downstream of the first TFF unit shown as follows (p163, Fig 3).

    PNG
    media_image2.png
    319
    951
    media_image2.png
    Greyscale

Schwatz et al. in view of Cheang et al.  do not explicitly teach (i) an purified protein as a monoclonal antibody or (ii) a dual-stage TFF reduces the concentration of HCDNA in said cell culture solution (a) by at least 30%; or (b) to 600,000 pg per mg of said protein or less.

    PNG
    media_image3.png
    506
    504
    media_image3.png
    Greyscale
Similarly, Wan et al. teach the use of two-stage diafiltration process to increase the selectivity of separation of antibody purification (Abstract). Wan et al. teach the monoclonal antibody is purified from the culture supernatant of genetically engineered Chinese hamster ovary (CHO) cells (p422, col 2, last para). Wan et al. teach the purified antibody is an IgG antibody with a molecular weight of ~155 kDa (monomer, p423, col 1, last para). Wan et al. further show the use of a TFF membrane 300 kDa cut-off to separate the antibody monomer from its dimer and multimers (p425, Fig 3). Applicant disclosed a TFF 300 kDa cut-off permeate of two-stage diafiltration process reducing the concentration of HCDNA in said cell culture solution (a) by at least 30%; or (b) to 600,000 pg per mg of said protein or less in the specification (p79, Table 2 of page). MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical 
With respect to claims 5 and 7, Wan et al. teach the purified antibody is an IgG antibody with a molecular weight of ~155 kDa (monomer, p423, col 1, last para).
With respect to claim 8, Wan et al. suggest a purified protein can be a monoclonal antibody Alemtuzumab monomer (Title and Abstract). 
With respect to claims 6 and 9-10, Schwatz et al. teach the use of a membrane molecular weight cutoff (MWCO) that is 3 to 6 times lower than the MW of the molecule to be retained (p3, concentration, para 2). For a purified antibody with a molecular weight of ~155 kDa to be retained, the MWCO is about in a range between 50 kDa (150 ÷ 3) and 26 kDa (150 ÷ 6). Wan et al. suggest the use 300 kDa MWCO to retain an antibody dimer aggregate and separate an antibody monomer in the permeate fraction (p423, col 2, para2), reading on 50 kDa for retentate and 300 kDa for permeate of the dual-stage TFF in claims 6 and 9-10.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to purify a protein from a cell culture solution using a dual stage tangential-flow ultrafiltration because (i)(a) Schwatz et al. teach the use of TFF to recover and purify antibodies (reading on immunoglobulin) or recombinant proteins from cell culture media and to separate chromosomal DNA (host cell DNA) from other fractions in a sample (p2, What Can Tangential Flow Filtration Do? 1, 3, 5) or exchanging buffer (p2, col 2, para 1) and (i)(b) Schwatz et al. further suggest combination of choosing a membrane that retains the product 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Schwatz et al. in view of Cheang et al.) with Wan’s teaching of monoclonal purification because (a) Schwatz et al. in view of Cheang et al. teach the use of a dual stage TFF process to purify an antibody from cell culture media and (ii) Wan et al. teach the use a dual stage TFF membrane 300 kDa cut-off to separate the antibody monomer from its dimer and multimers by a dual stage TFF (p425, Fig 3). The combination would have reasonable expectation of success because the references teach the use of a dual stage TFF for antibody purification. Applicant disclosed a TFF 300 kDa cut-off permeate of two-stage diafiltration process reducing the concentration of HCDNA in said cell culture solution (a) by at least 30%; or (b) to 600,000 pg per mg of said protein or less in the specification (p79, Table 2 of page). MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, Wan’s 300 KDa cut-off TFF membrane would achieve reducing the concentration of HCDNA in said cell culture solution during purification of an antibody 

Applicant’s Arguments
(i)	Schwartz teaches that the UF membrane (i.e. the ultrafiltration membrane) must have a cut-off value "substantially lower" than the molecular weight of the molecule to be retained to ensure high recovery of the target molecule. With respect to fractionation/separation as disclosed at page 6, col. 1, Step 1, there is no disclosure of what molecules can be separated and/or by what means. With respect to the amended claims it is only with hindsight in view of the present invention that it can be asserted that the skilled person would consider this a teaching (Remarks, p6, last para bridging to p7, para 1).
(ii)	Cheang is directed exclusively to the separation of two similarly sized (small) proteins. Cheang does not mention HCDNA at all, nor that ultrafiltration can be used to separate a desired protein from any other molecular species (Remarks, p7, para 2-3).
(iii)	Konz is directed exclusively to viruses as the target of interest. Konz teaches that purification/separation from impurities using ultrafiltration is effected exclusively by single stage filtration methods. Thus, the skilled person would not combine Schwartz, Cheang and Konz to arrive at the claimed invention as asserted by the Examiner, because to do so they would have
to either ignore or completely change the teaching of at least Konz (p7, last para bridging to p8, para 1-4). 
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because applicant mis-interprets Schwartz’s 50 kDa (150 ÷ 3) and 26 kDa (150 ÷ 6). Schwatz et al. further teach the purified target molecules are antibodies or recombinant proteins from cell culture media (p2, col 1, What Can Tangential Flow Filtration Do? # 3). Thus, the argument (i) is not persuasive.
Applicant’s argument (ii) is not persuasive because (a) applicant narrowly interprets Cheang’s teachings and (b) Applicant fails to consider Wan’s teachings. Cheang et al. teach a protein of interest is concentrated in the retentate of the first TFF unit operation and harvested in the permeate of the second TFF unit as well as the second ultrafiltration TFF unit operation is directly downstream of the first TFF unit shown as follows (p163, Fig 3). Cheang et al. show the recovery of a protein in a retentate or permeate of a dual stage TFF process (either strategy I or II) is a common knowledge of design choice not an invention. The examiner relied on the structure of Cheang’s TFF unit connection to reject the instant claims, not a particular protein as argued by applicant. Furthermore, applicant failed to consider Wan’s teachings. Wan et al. teach the purified antibody is an IgG antibody with a molecular weight of ~155 kDa (monomer, p423, col 1, last para) and further show the use of a TFF membrane 300 kDa cut-off to separate the antibody monomer from its dimer and multimers (p425, Fig 3). Applicant disclosed a TFF 300 kDa cut-off permeate of two-stage diafiltration process reducing the concentration of HCDNA in said cell culture solution (a) by at least 30%; or (b) to 600,000 pg per mg of said protein or less in the specification (p79, Table 2 of page). MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are  Thus, Wan’s 300 KDa cut-off TFF membrane would achieve reducing the concentration of HCDNA in said cell culture solution during purification of an antibody protein in the cell culture solution.
Applicant’s argument (iii) is not persuasive because the argument of Konz’s teachings is not applied to the current rejection based on Schwartz et al. in view of Cheang et al. and Wan et al. 
For at least the reasons above, the arguments are not persuasive.

2.	Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwatz et al. in view of Cheang et al. and Wan et al. as applied to claims 1, 5-11, 13, 17 and further in view of Mohanty et al. (Journal of Membrane Science 307 (2008) 117–125, previously cited 9/29/2021).
Claim 3 is drawn to said dual stage TFF further comprising a third TFF downstream of said first and second TFF unit operations and said protein is in the retentate of the third TFF unit operation.
Schwatz et al. in view of Cheang et al. and Wan et al. teach a method of purifying antibodies from cell culture media/supernatant via a dual stage TFF as applied to claims 1, 5-11, 13, and 17 above.
Schwatz et al. in view of Cheang et al. and Wan et al. do not teach a dual stage TFF further comprising a third TFF unit operation to retain the protein of interest.
Mohanty et al. teach “Novel tangential-flow countercurrent cascade ultrafiltration configuration for continuous purification of humanized monoclonal antibody” (Title). Mohanty 

    PNG
    media_image4.png
    325
    903
    media_image4.png
    Greyscale

With respect to claim 4, Schwatz et al. teach the use of TFF to concentrate and desalt protein on interest prior to downstream column chromatography (p2, Examples 1, 3, and 8) or exchanging buffer (p2, col 2, para 1). Since the first TFF membrane (taught by Schwatz et al. in view of Cheang et al.) has a suitable membrane MWCO value to concentrate an antibody, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the third TFF membrane with the same cut-off value as the first TFF membrane for re-concentrating antibodies harvested in the permeate of the second TFF prior to downstream column chromatography as suggested by Schwatz et al. (p2, col 1, Examples 1, 3, and 8).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Schwatz et al. in view of Cheang et al. and Wan et al.) with Mohanty’s third TFF unit because Mohanty et al. show a three-stage TFF (p122, .
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwatz et al. in view of Cheang et al. and Wan et al. as applied to claims 1, 5-11, 13, 17 and further in view of Millipore (94-0326, 1985, previously cited 9/29/2021).
Claim 14 is drawn to the method further comprising a non-affinity column chromatography.
Schwatz et al. in view of Cheang et al. and Wan et al. teach a method of purifying antibodies from cell culture media/supernatant via a dual stage TFF followed by a column chromatography as applied to claims 1, 5-11, 13, and 17 above.
Schwatz et al. in view of Cheang et al. and Wan et al. do not specify a column chromatography as a non-affinity column chromatography.
Millipore teaches monoclonal antibody purification from hybridoma cell culture solution using ultrafiltration membranes to reduce sample complexity and to concentrate the desired protein (p1, Fig 1; p3, col 1, membrane filtration, para 1). Millipore-Ab shows the use of non-affinity ion exchange chromatography downstream ultrafiltration purification (p1, Fig 1) and suggests the ionic exchange can be anion exchange chromatography (p4, col 2 and Fig 3), reading on claims 14-15.
.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
14-March-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615